                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



  AMRO ELSAYED and LOLA SALAMAH,*        Case No. 1:18CV1045
                                *
                Plaintiffs,     *
                                *
  vs.                           *        Greensboro, North Carolina
                                *        February 2, 2021
  FAMILY FARE, LLC, et al.,     *
                                *
                Defendants.     *
  *******************************



                  PARTIAL BENCH TRIAL TRANSCRIPT OF
                 RULE 52(c) MOTION AND COURT'S RULING
                BEFORE THE HONORABLE CATHERINE C. EAGLES
                      UNITED STATES DISTRICT JUDGE


  APPEARANCES:

  For the Plaintiffs:          AMRO ELSAYED, Pro Se
                               LOLA SALAMAH, Pro Se
                               2615 Wyman Road
                               Winston-Salem, North Carolina 27106



  For the Defendants:          WILLIAM S. CHERRY, III, ESQUIRE
                               JESSICA B. VICKERS, ESQUIRE
                               Manning, Fulton & Skinner, P.A.
                               Post Office Box 20389
                               Raleigh, North Carolina 27619


  Court Reporter:              Lori Russell, RMR, CRR
                               P.O. Box 20593
                               Winston-Salem, North Carolina 27120



           Proceedings recorded by stenotype reporter.
       Transcript produced by Computer-Aided Transcription.




Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 1 of 35
                   2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                         2

1                           P R O C E E D I N G S

2       (All parties present.)

3             THE COURT:    Okay.    Does the Defendant want -- do the

4    Defendants want to be heard at the close of the Plaintiffs'

5    evidence?

6       Right, the Plaintiffs are resting?

7             MR. ELSAYED:    Yes, Your Honor.

8             MS. SALAMAH:    Yes, Your Honor.

9             THE COURT:    Okay.

10            MR. CHERRY:    Yes, Your Honor.

11      The Defendants at this time make a motion pursuant to Rule

12   52(c) of the Federal Rules of Civil Procedure, a motion for

13   judgment on partial findings, and I'd like to be heard on that.

14            THE COURT:    All right.    Go ahead.

15            MR. CHERRY:    So, Your Honor, as a starting point for

16   this motion, the key is that the franchise business

17   relationship between Almy and Family Fare was terminated on

18   November 30th, 2018, as a result of a lottery shortage.

19            THE COURT:    You're going to have to speak up or a

20   little closer into the mic.

21            MR. CHERRY:    I don't know why I'm having such a time.

22   Clearly I'm not good at this mask thing.

23            THE COURT:    The masks make it hard; I appreciate.

24            MR. CHERRY:    So, as I was saying, the franchise

25   agreement was terminated.      The validity of the termination --




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 2 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                           3

1               THE COURT:    I mean, if you would rather try with just

2    the mask and not the shield, I'm amenable.       I can be understood

3    through the mask, but most people have trouble with that.

4               MR. CHERRY:    Well, I'd like to try, Your Honor.

5               THE COURT:    Okay.   If you'd rather try with just a

6    mask --

7               MR. CHERRY:    One of the problems I'm having now is the

8    mask -- the shield is so big it's bumping this.

9               THE COURT:    Yeah, I appreciate that.    That's why I'm

10   offering you the mask.

11              MR. CHERRY:    We'll see how this goes.

12              THE COURT:    You'll have to keep your voice way up

13   because -- we've had a lot of criminal court, and people are

14   leaving their masks on.      As long as they speak up, it's okay,

15   but when they start looking down or looking away, it's a

16   problem.

17      Go ahead.

18              MR. CHERRY:    The validity of the franchise termination

19   is not in dispute.      Judge Biggs has held that the franchise

20   termination was for legitimate nondiscriminatory reasons, and

21   in doing so, she dismissed discrimination claims and claims for

22   termination of the franchise in bad faith and breach of

23   contract claims relating to termination of the Franchise

24   Agreement.

25      The Court's summary -- in Judge Biggs' summary judgment




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 3 of 35
                   2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                             4

1    order, she expressly stated that, viewed in the light most

2    favorable to Plaintiffs, Plaintiffs may ultimately struggle to

3    prove damages proximately caused by any wrongful eviction,

4    which is the issue here today is the wrongful eviction.           The

5    Court said this in the context of emotional distress damages

6    specifically, but the evidence thus far has shown that

7    Plaintiff has struggled and has not proven proximate cause with

8    respect to other types of damages as well.

9       So as -- and just to wrap up that part, being that we're

10   here on the wrongful eviction claim and the unfair and

11   deceptive claim arising out of that, for both of those, the

12   wrongful eviction and the unfair and deceptive, the case law

13   says that the essential -- that actual injury is an essential

14   element of both.

15      And I actually do -- that reminded me I have notebooks of

16   other -- of case law that I intend to cite during this motion.

17   Does Your Honor -- I'd like to hand those up as I would during

18   a normal hearing.

19             THE COURT:    That would be great.    Please.

20             MR. CHERRY:    Do you want me to wipe them or do I

21   just --

22             THE COURT:    Everybody has sanitizing wipes on their

23   tables, so you can just set it down, and then people can wipe

24   them off or not as they please.

25      All right.    You gave Mr. Elsayed and Ms. Salamah one to




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 4 of 35
                     2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                           5

1    share?

2             MR. ELSAYED:    Yes, Your Honor.

3             THE COURT:    Okay.

4             MR. CHERRY:    So turning then to the actual arguments

5    on proximate cause -- and I want to start first with what I'm

6    broadly referring to as the economic damages.        Now, we have

7    looked at multiple times the agreements that govern this

8    relationship:    The Franchise Agreement, the Inventory

9    Consignment Agreement, the Lease Agreement, and the equipment

10   agreement -- the Equipment Promissory Note, whatever the

11   specific language for that is.     Each of those agreements

12   cross-reference each other and say that, hey, look, a

13   termination -- I mean, a default and a termination of the

14   franchise agreement is a default and termination of all three.

15      Specifically, in the Franchise Agreement on page 24, which

16   is at Joint Exhibit 2, it says:      "Any default by Franchisee

17   under this Agreement shall be a default under any" of the

18   "other agreements between Family Fare (or any of Family Fare's

19   affiliates) and Franchisee."

20            THE COURT:    Between family Fare what?

21            MR. CHERRY:    "...between Family Fare (or any of Family

22   Fare's affiliates) and Franchisee."

23      Similarly, the Inventory Consignment Agreement at

24   paragraph 6 states:    "The term of this Agreement shall commence

25   on the date first written above [sic] and terminate:         On the




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 5 of 35
                   2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                          6

1    date that either Consignee shall default in the performance of

2    Consignee's obligations under this agreement; the termination,

3    expiration or non-renewal of the Franchise Agreement; or the

4    termination, expiration or non-renewal of the Lease

5    Agreement...."

6       And then the third agreement, the Lease Agreement, states

7    at paragraph 27(iii):     The "Tenant "-- which is the default

8    provision.   It says:    "Tenant is declared in default if Tenant

9    is declared in default of its Family Fare Franchise Agreement

10   of even date by and between Family Fare, LLC (franchisor) --

11            THE COURT:     Slow down.

12            MR. CHERRY:     -- "(franchisor) and Tenant

13   (franchisee)."   Then it's also a default of the Lease

14   Agreement.

15      Also, in this -- in the Franchise Agreement --

16            THE COURT:     Okay.    Well, let me just ask you a basic

17   question.

18            MR. CHERRY:     Sure.

19            THE COURT:     One of those agreements says that they can

20   take over by force.

21            MR. CHERRY:     Yes.

22            THE COURT:     Now, I do not understand that to be the

23   law.

24            MR. CHERRY:     That is correct, Your Honor.      That

25   agreement -- that language that is seen in commercial leases




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 6 of 35
                   2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                         7

1    regularly, to my understanding, does not permit a landlord to

2    do something differently than what the case law says.

3             THE COURT:    Yeah.   Okay.   All right.    So go ahead.

4             MR. CHERRY:    And under the Franchise Agreement in

5    paragraph 21, which is at page 27 --

6             THE COURT:    Uh-huh.

7             MR. CHERRY:    -- its "Obligations Upon Termination," it

8    says that upon termination, franchisee shall immediately cease

9    to operate the business.

10      It also says later in that subparagraph (iv), the

11   franchisee shall immediately and permanently cease to use in

12   any manner confidential information, methods, procedures the

13   Family Fare trademarks that are used in the franchise system.

14      So at the time of the franchise termination, she had no

15   right to operate the Family Fare franchise business at the

16   Reynolda store.   Because of that she -- and by "she," I mean

17   Ms. Salamah and Almy, which is -- it's our contention that's

18   the only one that ever had any rights under the Franchise

19   Agreement or any of these other agreements.       She lost rights

20   with respect to a number of things that they're now claiming

21   damages with respect to.

22      So, for example, in the inventory agreement, my

23   understanding is that they're claiming damages related to the

24   proceeds from the inventory.     Now, the Inventory Consignment

25   Agreement specifically says that the inventory, the merchandise




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 7 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                         8

1    in the store, is owned by Fowler.      So they never had an

2    ownership right over the inventory that they could exercise.

3       In addition to that, though, what they appear to be

4    claiming, the way I heard the evidence, is they're entitled to

5    proceeds from the inventory.     Well, there's no evidence in

6    front of the Court as to what that inventory would have sold

7    for, as to when that inventory would have sold, and there's no

8    evidence of what the cost of that inventory would have been had

9    it sold.   So any -- any argument that they're entitled to

10   proceeds of the inventory is entirely speculative.

11      They're also arguing in the same vein that they're entitled

12   to cash proceeds that would be this cash that Mr. Pilcher

13   counted in front of the police officer and made the deposits in

14   the Family Fare -- excuse me, the M.M. Fowler bank account in

15   the way that it's always deposited on a daily basis.         That

16   amount is set out in the police report, and I don't think that

17   amount that he deposited is -- is disputed.       It's $3,422 even.

18   The inventory agreement also says that those proceeds belong to

19   M.M. Fowler.

20      We do have this issue of this other -- this other missing

21   cash, which there's never been a firm number put on it, at

22   least the number -- except for possibly something in these

23   EOPs, but there's no evidence in the record that directly ties

24   that number to this -- to the exact amount of cash that was

25   allegedly in a drawer in a -- in the office or in a jar in the




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 8 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                             9

1    drawer in the office.    There's also testimony that, you know,

2    Ms. Salamah had not seen that money in a couple of days.          She

3    had not worked at the store.

4       Plaintiffs had time during the eviction, while the police

5    officer was there, to gather their belongings.        They opened

6    drawers in the office.    Nothing was ever said to the police

7    officer, or anyone that we could tell, about the cash, but yet

8    we saw on the video -- I think we saw this clip multiple times,

9    where they were asking the police officer to make sure his

10   report was detailed to protect their rights.

11      With respect to the equipment, the evidence -- there's no

12   evidence in the record -- and by "the equipment," I mean the

13   computer, the time clock, and the gondolas.       There's no

14   evidence in the record as to the actual value of that

15   equipment.   The equipment was purchased in 2013.       Termination

16   was in late 2018.   Ms. Salamah testified that she didn't think

17   the tax value that's in the record was the actual value of that

18   equipment.   She also testified that they had not appraised that

19   equipment or had any other analysis done of the fair market

20   value.

21      And then the last -- well, actually, that's not the last.

22   The next economic damage would be this amount that is -- they

23   contend they weren't able to sell the franchise for.

24   Obviously, when the franchise rights are terminated because of

25   the lottery shortage, that cuts off any ability to -- to sell




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 9 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                        10

1    the franchise to anyone.     And there's no evidence of any offers

2    being made, and there's, frankly, no evidence about when

3    specifically any discussion was had about that or who that was

4    had with.

5       There also was mention of -- and I'm going to paraphrase

6    this the best way I remember it, but I think it was lost wages

7    and also lost payment from I think the two -- the two months

8    preceding termination.     And -- and, Your Honor, those issues

9    are issues that relate to the FLSA and the other wage and hour

10   claims that were dismissed by Judge Biggs, and I just think

11   they're not relevant at this point in the case.

12      Moving on to the next big category of damages or the next

13   category of damages that I understand them to be arguing is

14   Mr. Elsayed's emotional distress.      Now, Ms. Salamah also

15   referenced on her testimony that she had emotional distress,

16   but there was no evidence put on of any financial damages for

17   that.   As far as Mr. Elsayed, we have seen that no doctor

18   provided testimony on his behalf.

19             THE COURT:    Can I ask you about that?

20             MR. CHERRY:    Yes.

21             THE COURT:    So if this were a negligent infliction of

22   emotional distress claim or an intentional infliction of

23   emotional distress claim, you know, the cases are very specific

24   about that and the kind of proof you have to have to be

25   sufficient.




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 10 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                            11

1       But if this were just a negligence case and there's a car

2    wreck and you hit -- you know, somebody's car runs into mine

3    and I'm -- I have whatever physical injury I have, I can

4    testify about that I had mental suffering, basically, you

5    know --

6              MR. CHERRY:    Right.

7              THE COURT:    -- pain and suffering we say in our car

8    wreck cases -- and you don't have to have medical proof to get

9    money for mental suffering.

10      So where does this tort fall, wrongful eviction or unfair

11   trade practices?    You know, I don't -- I was just trying to

12   think if I'd ever seen an unfair trade practices with mental

13   suffering as an element of damages and -- I don't know.            I

14   probably have.   I've been a judge 8,000 years, so -- but I'm

15   not remembering one.

16      So can you help -- do you have a case that would help me?

17             MR. CHERRY:    Well, I don't actually have a case, and I

18   haven't found a case either.      But I think the key is that in

19   the unfair and deceptive trade practice claim, you've got to

20   show -- they have to show that their emotional distress was

21   proximately caused by the unfair and deceptive act or the

22   eviction.   There's no -- there's nothing that -- in fact, there

23   are doctors that he saw, but there's no -- no connection

24   whatsoever to the emotional distress being related directly to

25   that eviction.   For all we know, it could be related to the




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 11 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                              12

1    termination of the Franchise Agreement.       It could be --

2             THE COURT:    Let's just talk about that night.

3             MR. CHERRY:    Okay.

4             THE COURT:    I mean -- so -- or afternoon actually, I

5    guess, though it was night by the time it was all over because

6    it was dark out there I could see on the video.

7       So both of them said that Ms. Salamah was crying.          Both of

8    them said they felt humiliated.      Both -- Ms. Salamah talked

9    about being accused of being a thief in front of customers

10   and -- so actually -- I mean -- so -- but the damages, as you

11   say, have to flow from the forceful eviction.        I mean, that's

12   what we're talking about.     When we say wrongful eviction, what

13   we're talking about here is by force, whether this was --

14   eviction was by force, and they have to flow from that.

15      So they -- her -- their evidence is that Mr. Pilcher called

16   the police.   The police report also says she called the police.

17   So, you know, there's some evidence both ways on that.             But

18   viewed in the light most favorable to the Plaintiff, which I

19   have to do at this stage --

20            MR. CHERRY:    Actually, that's not the case --

21            THE COURT:    No?

22            MR. CHERRY:    -- on a 52(c).     There's two cases in

23   the --

24            THE COURT:    Oh, because it's a nonjury trial.

25            MR. CHERRY:    That's correct.




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 12 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                        13

1              THE COURT:    Oh, thank you.

2              MR. CHERRY:   It's a preponderance theory.

3              THE COURT:    Right, right.    Yeah, you're correct.

4    Thank you for correcting me about that.

5       So -- but in any event, I guess I'm just trying to -- if we

6    just are looking at that night, one could see -- one could see,

7    if this were a term -- a forceful eviction under -- looking at

8    all the circumstantial evidence and they had just the

9    experience of going through it, is -- you know, whatever that

10   might be worth, I'm not talking about that.        But is that actual

11   injury, the humiliation from a forceful termination in front of

12   customers, involvement of law enforcement in front of employees

13   when, you know, you're supposed to go get a court order for

14   that?   So I'm asking about that -- just that little, tiny part.

15             MR. CHERRY:   And, Your Honor, I don't have a case to

16   cite to you, but it seems to me like there's nothing -- there's

17   no evidence to put a number -- any number at all on what they

18   claim to be their -- what you just described.

19             THE COURT:    Uh-huh.

20             MR. CHERRY:   There's no evidence whatsoever that can

21   be -- a number can be put in that.       There's no causal

22   connection there.    And I think that because both the eviction

23   case law, which is the Marina case in the notebook, and the

24   unfair and deceptive case law specifically says proximate cause

25   and actual injury, I think the actual injury means, you know,




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 13 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                        14

1    monetary damages and --

2             THE COURT:    Okay.

3             MR. CHERRY:    I would also note along those lines

4    that -- because I -- I kind of misspoke a bit as I was saying,

5    you know, the Marina case requires proximate cause, but maybe I

6    should take a look at that in a moment -- a moment.         That's at

7    Tab 6 of the notebook.

8             THE COURT:    Yes.

9             MR. CHERRY:    What's interesting about the Marina case

10   is -- it's a constructive eviction case, and it talks about --

11   it lists out the types of damages that someone could receive

12   from any eviction case, and you will see on page -- it's

13   actually 14 of 15 on the Lexis numbers.       In the right-hand

14   column right before the page number there that's 25, it starts

15   with "A tenant...."

16            THE COURT:    Yes.

17            MR. CHERRY:    It says:    "A tenant may recover damages

18   that proximately result from" --

19            THE COURT:    Read slower for the court reporter.

20            MR. CHERRY:    Yes.   It says:    "A tenant may recover

21   damages that proximately result from a wrongful eviction."

22      It goes on to further say:       "A tenant's general damages in

23   such a case are the value, at the time of the eviction, of the

24   unexpired term, less any rent reserved."       That's not applicable

25   here because the franchise agreement was terminated.         There was




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 14 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                        15

1    no further term.

2       "However, a tenant's recovery is not limited to the value

3    of the leasehold interest only, but may also include

4    compensatory damages for pecuniary losses proximately resulting

5    from the eviction, including conversion of personal property

6    and, in the case of a business, loss of profits when such loss

7    is ascertainable to a reasonable degree of certainty."

8       Now, one thing that doesn't say is emotional distress, but

9    it also does say that it has to be -- the damages it does list

10   in an eviction case have to be proved when the loss is

11   ascertainable to a reasonable degree of certainty.

12             THE COURT:    Okay.

13             MR. CHERRY:   One additional thing I would point out,

14   although this is not a residential case, there is a statute,

15   North Carolina General Statute 42-25.9, that deals with

16   evictions in the residential context, and that specifically

17   says:   "Damages in any action brought by a tenant under this

18   Article shall be limited to actual damages as in an action for

19   trespass or conversion and shall not include...damages for

20   emotional distress."

21      So that's in the residential context, where it certainly

22   would be emotional, you would presume, for someone to lose

23   their home.   But it's also consistent with the Marina case when

24   it talks about actual damages in the nature of trespass or

25   conversion, which is what this discussion I read in the Marina




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 15 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                          16

1    case talks about is ascertainable damages in that respect.

2       One other thing with -- before I leave this topic, one

3    other thing specifically with respect to Mr. Elsayed.         We have

4    cited a number of cases in our trial brief where it says that

5    in order for any damages to be recovered from an eviction, it

6    has to be in the landlord-tenant context.

7       Now, I think that -- we didn't argue it in our trial brief

8    because Ms. Salamah didn't clearly make that claim until she

9    was on the stand.    She wasn't the tenant either.       The evidence

10   is very clear that Almy, LLC, is the tenant and -- but

11   certainly the evidence is also that Mr. Elsayed is -- didn't

12   even sign the agreements in any capacity.

13             THE COURT:    So is your -- is your argument there that

14   only the tenant can recover for wrongful eviction?         Is that

15   what you're --

16             MR. CHERRY:    Yes, that is what the case law says that

17   we have cited in the trial brief, yes.

18             THE COURT:    Okay.   And the tenant is Almy or Almee

19   (phonetic), however you say it, LLC?

20             MR. CHERRY:    That's what the Lease Agreement holds or

21   states.

22             THE COURT:    All right.   Okay.   How much longer is your

23   argument going to be?

24             MR. CHERRY:   I have one topic that should be very

25   short.




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 16 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                         17

1               THE COURT:    All right.   Go ahead.

2               MR. CHERRY:   This last topic has not come up, but it

3    was -- it did come up in the evidence.       I'm not so sure it

4    should have come up in the evidence, but I know -- I see in

5    some of the recent filings they've made a claim for punitive

6    damages.   The Franchise Agreement at paragraph 33(d) on page 38

7    has an express mutual waiver of punitive damages.         That

8    language is in all caps.

9       There are cases cited in the notebook, specifically the

10   Dunkin' Donuts Franchised Restaurant versus Manassas Donut at

11   Tab 2 -- it's in the Eastern District of Virginia -- where it

12   says Dunkin' Donuts filed a motion to strike the jury demand

13   and claim for punitive damages.       It was upheld.

14      Also, at Tab 3, a Fourth Circuit case, Fanczi, F-a-n-c-z-i,

15   Screw Company versus Orix, upheld a mutual punitive damages

16   claim.

17      In the Eastern District of North Carolina, Keating versus

18   Baskin-Robbins upheld waiver -- that's a franchise case --

19   upheld waiver of punitive damages.

20      And then the fourth case at Tab 9 is a North Carolina

21   Business Court case which, in a bank and borrower relationship,

22   enforces a mutual waiver of punitive damages.

23              THE COURT:    Okay.   So what we're going to do now is

24   take the afternoon recess, and when we come back, I'll hear

25   from the Plaintiffs.




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 17 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                           18

1       Defendant was asking me about the time.         My -- my rough

2    calculation is that the Defendants have used a little over

3    three hours, you know, like 10 or 15 minutes over three hours,

4    something like that.    So I always like to check my math because

5    I'm so terrible at it without a calculator.        But that's roughly

6    what I show.   So you had asked me about that.       And I counted

7    your argument time for you.

8       I did not add the Plaintiffs' time up because they've

9    rested, and we can do that later.      But however much time they

10   have left is available for closing argument or rebuttal

11   evidence if the case goes forward.

12      So let's take a 15-minute break, and when we come back,

13   I'll hear from the Plaintiffs on what I sometimes still call a

14   motion for a directed verdict, even though that's not what it's

15   called anymore.   So Rule 52(c) motion is what the Defendant has

16   made.

17      So let's take a 15-minute recess.

18      (An afternoon recess was taken from 3:20 p.m. until

19   3:35 p.m.; all parties present.)

20            THE COURT:    All right.    I'll hear from the Plaintiffs

21   on the motion at the close of the Plaintiffs' evidence.            Who is

22   going to speak first?

23            MS. SALAMAH:    I will, Your Honor.

24            THE COURT:    All right.    Just speak into the

25   microphone.




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 18 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                               19

1              MS. SALAMAH:   Okay.    This is regarding whether the

2    Defendants are above the law or not, whether they're going to

3    do the same mistakes again or not.      During the police video,

4    several times -- the police asked us to leave several times.

5    Mr. Pilcher asked us to leave.      It was forcible.     It was

6    unethical.   At the end of the police video when Mr. Pilcher was

7    talking to the police, he declared that these things get ugly.

8    So when they get ugly, when do they stop?        When do they halt

9    the process and decide that this is too much and there should

10   be a better, more civil way?

11      He also said that I could have sold the store.          During the

12   deposition, during everything, we've brought up that point

13   several times.   We've brought in the applications.        There was

14   communication about it.     It was something I was trying to do

15   and again being ignored.

16      I don't understand how I can follow and understand a

17   contract that I don't have, that I'm denied a copy of.             If I

18   had questions, I could refer back to it.

19      I don't understand how they justify repossessing the

20   equipment that I have paid for in cash.       I -- when I have

21   something and it's paid for and they claim I owe money on

22   something else, they don't take anything that they can take and

23   put their hands on that belongs to me.       They give me a bill

24   first.   They tell me, "This is what you owe, and either you pay

25   or we will take our stuff."      That's what they say.




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 19 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                          20

1       I think their major concern was to be rid of me and my

2    husband and to keep the store open.       They didn't care how or

3    what they had to do.    They didn't even have the decency to talk

4    to me about it when I tried to talk to them about it.         I never

5    talked to Danny Bass or Mr. Barnes until this situation

6    happened.   So when it escalated and went up the ladder that

7    high, they could have had the decency to talk to me so we could

8    have worked it out.

9       Thank you, Your Honor.

10            THE COURT:    Thank you.

11      All right.    Mr. Elsayed.

12            MR. ELSAYED:    Yes, Your Honor.     Can you hear me?

13            THE COURT:    Yes.

14            MR. ELSAYED:    Okay.    Your Honor, 75-1 -- 75-1-16 is

15   very clear in its language.      It says any person, any person can

16   be harmed -- or any person harmed by a business action, he has

17   standing to sue.    The North Carolina Court of Appeals --

18            THE COURT:    What?   What?

19            MR. ELSAYED:    I'm sorry, Your Honor, but I had a

20   packet -- I had a binder, but I did not bring it with me today.

21      But North Carolina Court of Appeals has determined that a

22   person who not a bystander can recover under 75-1-16.         Any

23   person that not a bystander, he can recover under the Unfair

24   and Deceptive Trade Practices Act.      The evidence we showed you

25   today, Your Honor, I was not a bystander.        I was involved in




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 20 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                            21

1    this business from the first day.       I was foreseeable to be seen

2    in the business when the forcible eviction happened.

3       The second argument that Defendant made, he talks about the

4    actual damage.   We demonstrated evidence that there's actual

5    damage of converted property, of money was taken an improper

6    way.   We show evidence the last two days that the Defendant

7    made the deposit for them that's almost $4,000 short.         Who took

8    the money?   Mr. Pilcher took it, someone else took it.            This --

9    all of this chaos happened because of their misaction.

10             THE COURT:   All of this what happened?

11             MR. ELSAYED:   Chaos.

12             THE COURT:   What?

13             MS. SALAMAH:   Chaos.

14             THE COURT:   Chaos.   Okay.

15             MR. ELSAYED:   Because of unprofessional action.          The

16   Defendant is now using agreements, trying to enforce it, that

17   no one of the Defendant can understand -- could understand this

18   agreement.   The Defendant tell the police officer that

19   Ms. Salamah just signed, unconscionable because a reasonable

20   person in Ms. Salamah's position would not sign this agreement.

21             THE COURT:   Okay.    We're not here about the contract.

22   We're here about the wrongful eviction.

23             MR. ELSAYED:   I do understand, but he's talking about

24   the contract prevent us from punitive damage.

25             THE COURT:   I'm sorry?




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 21 of 35
                     2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                         22

1               MR. ELSAYED:   I'm just, like, rebutting his argument

2    of the punitive damage pursuant to the contract.

3               THE COURT:   Okay.

4               MR. ELSAYED:   The actual damage, like I said, she

5    suffered damage for the money was taken from her.         She suffered

6    the money that she was supposed to receive from the operation.

7    We suffered the money --

8               THE COURT:   What?    The -- oh, the operation of the

9    business.

10              MR. ELSAYED:   Yes.

11              THE COURT:   Okay.

12              MR. ELSAYED:   And none of this -- just that

13   suffering -- you know, there is business expenses that till

14   today we're still paying for it.       Till this minute -- moment

15   we're still paying for it.       When they took the business, we had

16   to pay a bill, had to pay the people in the store who was

17   working.

18              THE COURT:   There had to be what?

19              MR. ELSAYED:   Pay employees, the people -- the workers

20   of the store.

21              THE COURT:   Oh, employees.    Okay.

22              MR. ELSAYED:   Yeah.    Until this moment, Your Honor,

23   we're still making these payments.       The actual damage -- it was

24   clear today there's an actual damage.

25      General damage, we demonstrate evidence that I -- in my




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 22 of 35
                     2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                               23

1    entire life, I never had any anxiety symptoms.        I was always an

2    easygoing person, a person who a lot laugh, play, joke.            I

3    never had an anxiety problem.      Not just me suffer from such an

4    anxiety.    Now my whole family to suffer from such an anxiety,

5    so we entitle for general damage.      That term is right.         It's

6    not determinable.    It's not ascertainable.      Yes, it's not

7    ascertainable because it has no value.       How can he pay for

8    somebody that he cannot -- who has not been even able to sleep

9    without medication for two years?      Yes, has no value.      How are

10   you going to reimburse me for that?       How are you --

11              THE COURT:   You've got to slow down.     I can't

12   understand you.

13              MR. ELSAYED:   I'm sorry, Your Honor.

14              THE COURT:   I'm trying.

15              MR. ELSAYED:   Your Honor was very correct.      This --

16   all agreements is against public policy.       An agreement that

17   gives them the right to forcible evict a tenant?

18              THE COURT:   Well, who -- oh, the part about the

19   forcible.

20              MR. ELSAYED:   Yes, Your Honor.

21              THE COURT:   Okay.

22              MR. ELSAYED:   That's against public policy.

23              THE COURT:   Uh-huh.

24              MR. ELSAYED:   So then they can think we can expect

25   from them that they're going to kill the tenant?




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 23 of 35
                     2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                           24

1              THE COURT:   I'm sorry.    What?

2              MR. ELSAYED:   They will kill the tenant.       They will

3    murder the tenant, and the tenant will --

4              THE COURT:   Okay.   He's already agreed and they've

5    conceded that that's not enforceable.

6              MR. ELSAYED:   But they force it, Your Honor.

7              THE COURT:   I'm sorry?

8              MR. ELSAYED:   They force it.

9              THE COURT:   Uh-huh.

10             MR. ELSAYED:   They evicted her forcibly, and he told

11   her he's going to remove her by force pursuant to this

12   agreement.   Lola testified to Your Honor that's not just the

13   agreement and all of this.     They requested her to sign the

14   release form to release all her rights.       They know what they're

15   doing is wrong.    They know what they're doing is against public

16   policy.

17             THE COURT:   So do you have any forcible eviction cases

18   where the -- anyone other than the tenant recovered damages?

19             MR. ELSAYED:   I -- give me just one second, Your

20   Honor.

21      (Pause in the proceedings.)

22             MR. ELSAYED:   Your Honor, it's going to take me a

23   while to get this case out for I have every forcible eviction

24   case in my --

25             THE COURT:   Well, you can take a minute.




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 24 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                           25

1              MR. ELSAYED:   It's going to take me probably longer

2    because of the Internet.

3              THE COURT:   I'm sorry.    What?

4              MR. ELSAYED:   It's probably going to take me longer

5    because of the Internet.

6              THE COURT:   But -- I could not understand you, other

7    than you said it's going to take you longer --

8              MR. ELSAYED:   Because of the Internet and the Internet

9    access.

10             THE COURT:   Uh-huh.

11      (Pause in the proceedings.)

12             THE COURT:   Do you want to make another argument while

13   we're waiting on those cases and you can answer that question

14   when the case comes up?     If there's anything else you want to

15   say while we're waiting on --

16             MR. ELSAYED:   Your Honor, I believe one of the cases

17   is in his binder.    It's a case in Exhibit No. 10.       I believe

18   the (indiscernible).

19             COURT REPORTER:    You're going to have to speak up.

20             THE COURT:   You believe what?

21             MR. ELSAYED:   Sure, sure.    I believe -- yeah, case

22   number 10, that was a North Carolina Court of Appeals case.

23      (Pause in the proceedings.)

24             THE COURT:   Can you direct my attention?       The case is

25   quite long.




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 25 of 35
                     2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                          26

1              MR. ELSAYED:    Yeah, yeah, I'm just looking for Your

2    Honor.    I'm sorry.   I should be better prepared.      I thought

3    this we were going to do tomorrow.

4       (Pause in the proceedings.)

5              THE COURT:    This doesn't even appear to be a wrongful

6    eviction case.

7              MR. ELSAYED:    Yeah, but this is very similar to this

8    case because, Your Honor, the Court of Appeals found that the

9    trial court did not err to allow the defendant -- the plaintiff

10   amend the complaint in the trial for conversion and punitive

11   damage.

12             THE COURT:    For what?

13             MR. ELSAYED:    Punitive damage.

14             THE COURT:    Punitive?

15             MR. ELSAYED:    Yeah, punitive damage.

16      So in this case, Your Honor -- all I remember from this

17   case, it was a plaintiff file an action for Unfair and

18   Deceptive Trade Practices Act, and in that trial, he amend his

19   complaint for conversion, which something -- you know, I know

20   it's -- I filed a motion to amend for that reason, but, Your

21   Honor, you know, that conversion happens.        In this case, it's

22   even the contract of the lease that was between two

23   corporations.    You can see the plaintiff names personally in

24   the case.

25      Forcible eviction, Your Honor, is very rare.          It's very




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 26 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                             27

1    rare, the cases, probably like in the whole nation, just like

2    (indiscernible) cases, and there's like -- not many people do

3    that forcible eviction anymore.

4       But the language is very clear, Your Honor, in the 75-1-16.

5    It says any person, any person harmed.

6       And I -- I'll just -- and, Your Honor, just my last

7    argument.   I'm sorry.    It's -- there is a confusion between a

8    forcible conversion -- I'm sorry -- a forcible eviction and a

9    wrongful eviction.     Forcible eviction is when force is used to

10   force a defendant -- I mean the plaintiff, I'm sorry, the

11   tenant.   Wrongful eviction can happen by constructive eviction.

12   It's mainly termination of a contract.       But forcible eviction

13   is a tort, and they then have to owe me a duty of care.            To

14   breach is intentional tort.

15      (Pause in the proceedings.)

16             THE COURT:   Did you find any cases you wanted to bring

17   to my attention?

18             MR. ELSAYED:    Not right now, Your Honor.

19             THE COURT:   Now is the time.

20      (Pause in the proceedings.)

21             THE COURT:    Okay.   So I think it's, I don't know, been

22   10 minutes, 15 or so.     Anything -- I mean, not right this

23   second, but since you said your Internet was slow, any other

24   cases you want to bring to my attention?

25             MR. ELSAYED:    Other cases, Your Honor, I just want to




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 27 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                         28

1    cite the cases that were in my findings of fact and conclusions

2    of law that I submitted to the Court.

3             THE COURT:    All right.    I did look at those.

4       Rebuttal?

5             MR. CHERRY:    No, Your Honor.

6             THE COURT:    So, you know -- let me take my mask off

7    and use the shield since I talk for short periods through the

8    mask pretty well.

9       But the primary problem here is that wrongful eviction is a

10   cause of action that accrues to the tenant.        You can't have --

11   I mean, that's who is wrongfully evicted, the tenant.         The

12   tenant is Almy, LLC.    They are not a plaintiff.       The unfair and

13   deceptive trade practices claim flows from the wrongful

14   eviction claim.

15      You know, I've tried to think about this several different

16   ways since I started learning more about this case last week

17   and evaluating that, but all of the evidence is that Almy is

18   the tenant -- that's uncontradicted -- and I don't see how

19   somebody who is not the tenant can recover for wrongful

20   eviction or for an unfair trade practice associated with the

21   eviction.

22      You know, I hear where the Plaintiffs are coming from.           You

23   know, there's certainly some disputed questions of fact that I

24   might have to resolve if -- but, you know, I think it is fair

25   to say, based on the evidence so far, that the Defendant --




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 28 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                        29

1    that Mr. Pilcher was, you know, perhaps not prepared for

2    resistance, and there might have been -- certainly been other

3    ways that this could have been handled.       They might have

4    involved closing the store down, and that would have probably

5    been a breach of contract by the Plaintiffs, and then they're

6    subject for all kinds of damages themselves.

7       But on the other hand, you know, forceful eviction is not

8    appropriate, and the Plaintiffs have presented evidence

9    sufficient to show a forceful eviction of Almy, but Almy is not

10   the plaintiff, and -- so that's reason number one to grant the

11   motion at the close of the Plaintiffs' evidence.

12      I would also just note that as to Mr. Elsayed, his

13   connection is even more tenuous than Ms. Salamah's.         She is at

14   least, I believe the testimony was, the member-manager of the

15   LLC was Mr. Barnes' testimony about her, and she was the

16   guarantor, but she was not the tenant.       But Mr. Elsayed is

17   even, you know, more tenuous, and his evidence on the medical

18   bills is insufficient, I believe, as a matter of law to prove

19   that it was proximately caused by the wrongful eviction.

20      If they were the tenants, possibly they could recover a

21   fairly small amount of money for emotional suffering, you know,

22   mental pain, as we say in car wreck cases or personal injury

23   cases, caused by an arguably wrongful eviction, but the other

24   damages that are claimed, even if the Plaintiffs were proper

25   persons to assert a wrongful eviction claim, their evidence is




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 29 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                          30

1    insufficient to connect the lost wages, the claims about the

2    inventory, sale of the business.      Those are just not there.      To

3    the extent the Plaintiff -- those are not connected to the

4    wrongful eviction.    Plus, they have not been proved beyond a

5    speculative amount.

6       And the punitive -- to the extent there's a motion to amend

7    to add a conversion claim, the same problem.        Almy owns the

8    computer, the printer, the gondolas, not the -- not the

9    Plaintiffs here, and the evidence is, you know -- I do not

10   think the evidence is sufficient for punitive damages in any

11   event.   Certainly there was -- there was evidence of some

12   amount of physical force, fairly mild, not directed against

13   either of these people but against an employee -- an employee,

14   and otherwise law enforcement was involved.

15      Yes, I appreciate that's -- you know, I appreciate the

16   Plaintiffs' argument that this was a forceful eviction, and if

17   I had to decide that, I would probably have to hear from the

18   Defendants because they have certainly presented evidence that

19   it was a wrongful eviction of a tenant.       But, you know, that's

20   really not enough to get punitive damages.        Punitive damages

21   has to be outrageous.    It has to be malicious.      There is just

22   no evidence of that here.

23      So there's kind of several layers here, but the main

24   problem is the tenant is not the plaintiff and only the tenant,

25   it seems to me, can recover for wrongful eviction or unfair




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 30 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                        31

1    trade practices arising out of a wrongful eviction.         A forceful

2    eviction is what we're talking about here.

3       And even if that were not the case, the Plaintiffs have not

4    shown any damages other than short-term mental suffering

5    damages of the day and, you know, maybe a few days after that.

6    There's certainly no hard damages associated that they've

7    proven, like medical bills.     That's definitely not been shown,

8    and -- to be connected to the wrongful eviction.

9       And, you know -- but I'm really -- I don't think we have to

10   go forward with the trial because the right plaintiff is not

11   here, and I'm not sure I really need to say anything else about

12   it, other than to grant the motion -- the Defendants' motion

13   and deny the motion to amend as futile.

14      Would the Defendant ask me to address anything else that I

15   might have forgotten to address?

16            MR. ELSAYED:    Yeah, I --

17            THE COURT:    Just a second.     You're not the Defendant.

18   I'll give you a chance in a second.       I'm asking the Defendants

19   first.

20            MR. CHERRY:    No, Your Honor.

21            THE COURT:    All right.    Mr. Elsayed, is there

22   something else you would like me to address?

23            MS. SALAMAH:    I was wondering, Your Honor, if we could

24   amend to add Almy.    I am, essentially, Almy.

25            THE COURT:    Well, the rules require that a corporate




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 31 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                          32

1    entity or an LLC has to be represented by a lawyer who is a

2    member of the Bar of this Court.

3             MS. SALAMAH:    I will bring a lawyer.

4             THE COURT:    I'm sorry?

5             MS. SALAMAH:    I will get one and bring one tomorrow,

6    if need be.

7             THE COURT:    You know, now is the time, which I have

8    been saying.   This is the trial.

9       So anything else for the Plaintiffs?

10      Mr. Elsayed, you stood up earlier.        Did you want to say

11   something?

12            MR. ELSAYED:    Yeah.    Your Honor, I'll try to get a

13   lawyer to represent the case --

14            THE COURT:    I'm sorry.    I can't understand you.       Slow

15   down.

16            MR. ELSAYED:    I'm sorry.    I will try to get a lawyer

17   to represent Almy in just, like, amount of time today.

18            THE COURT:    I -- I'm not -- you will try to get a

19   lawyer in an amount of time, is that what you said?

20            MR. ELSAYED:    Yes.

21            THE COURT:    Okay.    All right.   Well, I'm dismissing

22   the case because the evidence is in.       There's no evidence that

23   either of you was the tenant; and there's no evidence that

24   Mr. Elsayed has any damages flowing from the wrongful eviction,

25   other than, perhaps, momentary suffering, same for Ms. Salamah;




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 32 of 35
                     2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                        33

1    and since they're not the tenants, that's not recoverable here.

2          All right.   So I will get a judgment done as time permits.

3    I do not intend to make any additional findings of fact or

4    conclusions of law beyond what I have said here in the

5    courtroom.    I think it's an adequate explanation for appellate

6    review.    Of course, they can always take up alternative grounds

7    for affirming me if there are any.        But, you know, I've

8    explained why I've decided what I decided, and I don't think I

9    need to write anything long and complicated, and Judge Biggs

10   has fully explained the decision on all the rest of the claims.

11   So as soon as I sign the judgment, that will be final too.

12         And that means that we're done unless there's something

13   else.

14              MR. CHERRY:   The only thing I would point out -- I'm

15   sorry.    And Your Honor may know this, and this may be adequate.

16   But Rule 52(c) does say that "a judgment on partial findings

17   must be supported by findings" --

18              THE COURT:    Say again.

19              MR. CHERRY:   "A judgment on partial findings must be

20   supported by findings of fact and conclusions of law as

21   required by Rule 52(a)."

22         So I just wanted to point that out.     It may be, Your Honor,

23   that you feel that what you said was fine, and that's fine with

24   me.    I just wanted to point that part out.

25              THE COURT:    Yeah, exactly.   Findings of fact may be --




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 33 of 35
                     2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                        34

1    and conclusions may be stated on the record after the close of

2    the evidence.

3             MR. CHERRY:    In fairness, I didn't read 52(a).

4             THE COURT:    Yeah, yeah.    Thank you.    No, I -- that's

5    why I asked you did I neglect to address any matters of fact or

6    conclusions of law that you would have me address as part of

7    what's required.

8             MR. CHERRY:    None.

9             THE COURT:    I just want to be sure I'm complete.

10            MR. CHERRY:    Correct.

11            THE COURT:    And, you know, if the Plaintiffs want me

12   to address any other specific facts that they think are

13   relevant to my findings, I'll be glad to, you know, hear from

14   them on that because I want to be sure -- you know, I don't

15   want to do a written order.     It will take me forever.      You-all

16   will have to wait.    I have lots of other things to do.

17      I believe this is adequate.       I make findings of fact and

18   conclusions of law all the time in criminal cases on motions to

19   suppress and such, so I believe it's sufficient here.

20      But if anybody wants me to address any other factual matter

21   that I have not addressed, I will be glad to at least take it

22   under consideration.    No?

23      Hearing nothing --

24            MR. ELSAYED:    Yes, Your Honor.

25            THE COURT:    What?




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 34 of 35
                    2/2/21 - 1:18CV1045 - MOTION/RULING
                                                                          35

1              MR. ELSAYED:   The fact that the money was taken from

2    the store on -- on the day of the termination.

3              THE COURT:   Well, I appreciate your argument about

4    that.   You know, certainly it is very suspicious that there

5    were only very small cash shortages when you-all were running

6    the store, and then miraculously there's large ones the last

7    two days.   But, you know, that's not y'all's money.        That's

8    Almy's money, and there's -- so same result for that.

9       All right.    Anything else?

10      All the evidence is that it was Almy's money because it was

11   obtained by running the store.

12      All right.    Thank you.

13      Court is adjourned.

14      (Proceedings concluded at 4:11 p.m.)

15

16                          C E R T I F I C A T E

17       I, LORI RUSSELL, RMR, CRR, United States District Court
     Reporter for the Middle District of North Carolina, DO HEREBY
18   CERTIFY:

19       That the foregoing is a true and correct transcript of the
     proceedings had in the within-entitled action; that I reported
20   the same in stenotype to the best of my ability and thereafter
     reduced same to typewriting through the use of Computer-Aided
21   Transcription.

22

23

24   Lori Russell, RMR, CRR            Date:   3-9-21
     Official Court Reporter
25




 Case 1:18-cv-01045-CCE-LPA Document 126 Filed 03/10/21 Page 35 of 35
